Citation Nr: 0213412	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  98-17 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for the service connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel







INTRODUCTION

The veteran had active service from March 1968 to February 
1970.

This appeal arises from an August 1998 rating decision of the 
Detroit, Michigan Regional Office (RO), which continued a 50 
percent evaluation for PTSD.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's PTSD is productive of incapacitating 
symptoms resulting in total occupational and social 
impairment.


CONCLUSION OF LAW

The criteria for the assignment of a 100 percent rating for 
the veteran's PTSD have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.126, Diagnostic Code 
9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


VCAA

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by VA 
as part of that notice (to include what evidence, if any, 
will be obtained by the claimant, and which evidence, if any, 
will be retrieved by VA).  The VCAA also requires VA to 
assist a claimant in obtaining such evidence.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001). See also 
Quartuccio v. Principi, 16 Vet.App. 183 (2002), where the 
U.S. Court of Appeals for Veterans Claims (Court) addressed 
the duty to notify requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), set forth in 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  As set forth below, the RO's actions 
throughout the course of this appeal have satisfied the 
requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim.  The veteran was informed in the August 
1998 and May 2002 rating decisions of the evidence needed to 
substantiate his claim.  He was provided an opportunity to 
submit such evidence.  In the August 1998, September 1999, 
May 2000 and May 2002 statement of the case (and supplemental 
statements of the case), the RO notified the veteran of all 
regulations relating to his claim, informed him of the 
reasons for which it had denied his claim, and provided him 
additional opportunities to present evidence and argument in 
support of his claim.  In addition, in the May 2002 SSOC, the 
veteran was informed as to what type of information he should 
submit in order to successfully advance his case.  The Board 
finds that the information provided to the veteran 
specifically satisfies the requirements of 38 U.S.C.A. § 5103 
(West Supp. 2001) in that the veteran was clearly notified of 
the evidence necessary to substantiate his claim (to include 
what evidence VA would obtain and what evidence the veteran 
would obtain).  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  All available 
VA outpatient treatment records as well as statements from 
the veteran's treating private mental health practitioners 
have been obtained.  The veteran has been provided with a 
number of VA rating examinations.  In addition, Social 
Security Administration records have been obtained to include 
an administrative decision and the medical records upon which 
it was based.  In short, VA has fulfilled the duty to assist 
by aiding the veteran in obtaining evidence that relates to 
his claim.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  As such, there 
has been no prejudice to the veteran that would require a 
remand; the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


Factual background

On VA psychiatric rating examination in July 1998, the 
examiner noted that the veteran's claims folder had been 
reviewed.  The veteran had been married three times, the last 
time in 1998.  The veteran last worked in 1992.  The veteran 
had been treated at the VA mental health clinic since 1989 
and he was taking medication for his PTSD.  The veteran 
reported being isolated most of the time during the day.  He 
would drive away to be by himself.  He had regular 
distressing memories of Vietnam.  He suffered from nightmares 
3 times a week.  He avoided any association with war-related 
memories or trauma.  He felt a feeling of being detached from 
others and a foreshortened future.  He had trouble falling 
asleep and staying asleep.  He reported being hypervigilant 
and startling easily.  He also had a problem with his temper 
and irritability.  

On examination, the veteran was neatly groomed.  He was alert 
and oriented times three.  Speech was normal in form and 
rate.  Affect and mood were somewhat anxious.  There was no 
evidence of thought disorder or psychosis.  Memory was 3 out 
of 3 for objects in 5 minutes.  He denied having any 
obsessive thoughts or ritualistic behaviors.  Insight into 
his behavior was fair.  The diagnosis was PTSD and a Global 
Assessment of Functioning (GAF) score of 50 was assigned.  
The examiner also noted that the veteran clearly had chronic 
symptoms of PTSD.  The symptoms seemed to be increasingly 
disabling and isolating causing serious impairment in the 
veteran's social and occupational functioning.  

A January 1999 statement from Thomas Haller, MSW, indicates 
that the veteran had first been seen in June 1996.  Since 
that time he had been seen for PTSD.  The veteran continued 
to struggle with interpersonal contact both in his marriage 
and in social functioning.  He reported becoming so 
frustrated in certain situations with people that he felt 
like striking out in violence and he often would isolate 
himself  for several days as he feared what he might do.  A 
GAF score in the low 50s was assigned due to these symptoms.  

A May 1999 treatment notation from the veteran's treating VA 
physician indicates that the veteran had a long standing 
history of PTSD.  Currently, he was extremely depressed and 
felt passively suicidal and hopeless.  He suffered from 
frequent nightmares and flashbacks of war experiences.  He 
was unable to be around people because he felt anxious and 
had violent thoughts.  He would not talk to his wife due to a 
feeling that he might get violent with her.  Due to these 
symptoms, the veteran was unable to work.  A new medication 
was to be tried out with the veteran.  The diagnosis was 
chronic PTSD and a current GAF score of 39 was assessed.  

A November 1999 statement from Thomas Haller indicates that 
the veteran's most recent peak GAF score was a 50.  Since the 
beginning of the year, the veteran's condition had slowly 
deteriorated.  He had been experiencing extreme depression 
and feelings of suicide and hopelessness.  He had become more 
neglectful in caring for himself and he had stopped 
interacting with his wife out of fear that he might become 
violent and hurt her.  He had isolated himself from any 
social contact by spending several weeks in the woods up 
north.  He had dropped out of therapy from August to mid-
November 1999.  A current GAF score of 35 was assigned.  

On VA psychiatric examination in May 2000, the veteran 
reported that he startled very easily and he had lived a 
socially constricted life due to his military experiences.  
He reported a long history of alcohol addiction, but he had 
maintained complete sobriety for the past 8 years.  The 
veteran denied having any psychiatric hospitalizations.  He 
was currently in an outpatient treatment program with the VA 
and he would see a doctor every 3 months for management of 
medication.  He complained of having a depressed mood with 
marital conflicts and family estrangement.  He complained of 
being forgetful, impatient and irritable.  On examination, 
the veteran appeared to be oriented times 3.  During most 
days, the veteran tried to avoid contact with others to 
include his wife.  The veteran was adequately groomed.  
Speech was spontaneous and progressed unremarkably.  Mood was 
flat and affect was appropriate to the content of the 
discussion.  Memory appeared to be largely unimpaired.  
Insight was minimal; judgment appeared to be intact.  The 
diagnosis was chronic PTSD and a GAF score of 55 was 
assigned.  

A January 1990 Social Security Administration (SSA) decision 
shows that the veteran was considered to be disabled from 
September 1988 due to a primary diagnosis of depression and a 
secondary diagnosis of PTSD.  A July 1996 psychological 
assessment includes a diagnosis of PTSD and a GAF score of 35 
was assigned.  The veteran's prognosis was poor to fair.  It 
was noted that the veteran had not benefited from PTSD 
treatment thus far.  The veteran reported a worsening in 
symptoms to include nightmares.  

Of record are VA outpatient treatment notations from May 1999 
to September 2000 which demonstrate a level of disability 
which is essentially similar to the remainder of the medical 
evidence.  


Analysis

Service connection is in effect for PTSD, evaluated as 50 
percent disabling under DC 9411 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part. 4.  It is the veteran's 
contention that his symptoms have progressively grown worse 
warranting a higher disability evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities. 38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment. 38 C.F.R. § 4.126 (a), (b) 
(2001).

The regulations pertaining to rating PTSD are set forth, in 
pertinent part, below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70


Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

During the pendency of this claim, the veteran has received 2 
VA psychiatric rating examinations.  The veteran's symptoms 
have included frequent nightmares and flashbacks, intrusive 
thoughts, depression, hypervigilance, being easily startled, 
irritability, mood swings and sleep disturbance.  The veteran 
reported that he often wanted to be by himself and he 
expressed a feeling of social detachment.  The examiners felt 
that the veteran's PTSD symptomatology was both chronic and 
severe.  These assessments are corroborated by the assigned 
GAF scores.  On the first examination in July 1998, a GAF 
score of 50 was assigned; in May 2000, a score of 55 was 
assigned.  A score of 50 denotes the presence of serious 
symptoms or any serious impairment in social or occupational 
functioning such as having no friends or being unable to hold 
a job.

Of perhaps even greater significance are the reports 
submitted by the veteran's social worker and VA physician due 
to the fact that they have treated the veteran on an ongoing 
basis thereby yielding even greater insight into the 
veteran's disability picture.

The veteran's social worker indicated in November 1999 that 
the veteran's condition had been slowly deteriorating as the 
veteran had been experiencing extreme depression with 
feelings of suicide and helplessness.  The veteran had grown 
neglectful in taking care of himself.  His sense of social 
isolation and fear of hurting others had grown to the point 
that he had even limited his interactions with his wife for 
fear that he might hurt her in a period of violence.  In view 
of these worsening symptoms, a GAF score of 35 was assigned 
which is reflective of some impairment in reality testing or 
communication or major impairment in several areas such as 
work, family relations, judgment, thinking or mood.  Examples 
of an individual with this level of disability would be a 
depressed man who avoids friends, neglects his family and is 
unable to work.  These examples fit the veteran perfectly in 
that he makes a practice of avoiding people, even his wife, 
along with being extremely depressed, neglecting his family 
and being unable to work.  

Further insight into the veteran's condition was presented in 
the May 1999 statement from the veteran's treating VA 
physician.  It was noted that the veteran was extremely 
depressed and felt homicidal.  It was reported that he could 
not be around other people due to his violent thoughts and 
his sense that he might act out on his thoughts.  The 
examiner opined that the veteran's PTSD symptoms prevented 
him from working.  Commensurate with these findings, a GAF 
score of 39 was assessed which reflects an essentially 
similar level of disability as the GAF score of 35 assigned 
by the social worker.

The Board has also reviewed SSA records to include a SSA 
decision which shows that the veteran has been disabled for 
SSA purposes since 1988.  This reflects the chronic and 
serious nature of the veteran's PTSD related disability.  On 
psychological evaluation in 1996, a GAF score of 35 was 
assigned which mirrors the level of disability as expressed 
by the veteran's social worker and treating physician.  It is 
interesting to note that the psychological assessment 
concluded that the veteran's prognosis was poor to fair.  The 
fact that the veteran had not benefited from PTSD treatment 
was highlighted.  This assessment remains true to the present 
time despite the fact that the veteran has received 
counseling from a social worker, ongoing VA outpatient 
treatment since 1989 and a course of psychotropic medications 
which have been modified at different times in an attempt to 
ameliorate symptoms.  

Based on the frequency, severity and duration of psychiatric 
symptoms, as reflected in the mental health record, the Board 
finds that the veteran's PTSD symptoms more closely 
approximate those for which a 100 percent evaluation is 
warranted.  Accordingly, upon review of the entire record, 
the Board finds that the veteran's symptomatology is 
productive of incapacitating symptoms resulting in total 
occupational and social impairment.  Therefore, after 
reviewing the clinical record and resolving any remaining 
reasonable doubt in the veteran's favor, a 100 percent 
evaluation is warranted.


ORDER

Entitlement to the assignment of a 100 percent evaluation for 
PTSD is granted, subject to the applicable criteria 
pertaining to the payment of monetary benefits.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

